Citation Nr: 0326277	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947.  He died on August [redacted], 2000, and the appellant 
is his surviving spouse.

The current appeal arose from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The RO denied entitlement to service connection for colon 
cancer, claimed as secondary to ionizing radiation exposure 
for accrued benefits purposes.  The RO also denied 
entitlement to service connection for the cause of the 
veteran's death.

In March 2003 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for colon cancer as 
secondary to ionizing radiation exposure for accrued benefits 
purposes.  

In September 2003 the Board denied the appellant's May 2003 
motion for reconsideration of the March 2003 decision.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

In February 2003 the Board commenced action to undertake 
additional development of the claim of entitlement to service 
connection for the cause of the veteran's death pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (38 C.F.R. § 10.9(a)(2)).  This has been completed.

In May 2003 the Board provided the appellant and her 
representative notice of the prospective development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (38 C.F.R. § 20.903).  

In June 2003 the Board provided the appellant and her 
representative notice of receipt of additional evidence 
including a medical opinion.  They were given notice of two 
options with respect to the additional evidence.  They could 
request that the Board remand the appeal to the RO for 
initial consideration of the additional evidence, or waive 
such initial consideration by the RO.  They were also advised 
that if they did not respond within 60 days from the date of 
the letter, the Board would assume that they did not wish to 
have the Board adjudicate the appeal at this time, thereby 
warranting remand of the case to the RO for initial review.  
The appellant and her representative have not responded to 
the Board's June 2003 letter.

As the appellant and her representative have not waived 
initial RO consideration of the additional evidence, the 
Board must remand the case.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, this case is remand to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



2.  The VBA AMC should review the 
additional medical treatment reports, and 
the May 2003 medical opinion to ensure 
that it is responsive to and in complete 
compliance with the Board's directives, 
and if it is not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  This should include 
consideration of all evidence of record, 
particularly the evidence added to the 
record since the January 2002 
supplemental statement of the case 
(SSOC).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


